                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  GREENVILLE DIVISION

ELBERT DAVIS                                                                           PETITIONER

v.                                                                         No. 4:19CV161-DMB-RP

RONALD KING, ET AL.                                                                 RESPONDENTS


                                ORDER SEALING DOCUMENTS

       As the instant petition for a writ of habeas corpus and supporting documents reveal the name

of the victim of sexual assault, the Clerk of the Court is DIRECTED to restrict access to these

documents to parties only.


       SO ORDERED, this, the 5th day of November, 2019.



                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE
